      Case 1:19-cv-00562-JLS-LGF Document 81 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

AUSTIN AIR SYSTEMS, LIMITED,
                                                                     DECISION
                                   Plaintiff,                          and
                     v.                                               ORDER

SAGER ELETRICAL SUPPLY COMPANY, INC., and                         19-CV-562Si(F)
ebm-papst Inc.,

                           Defendants.
____________________________________________

       In this case, the parties dispute whether Defendants should be permitted to have

a fully anti-COVID 19 vaccinated attorney present at the Fed.R.Civ.P. Rule 30(b) (“Rule

30(b)”) deposition of Plaintiff’s representative, Lauren McMillan (“McMillan”), scheduled

for June 15, 2021. Defendants move to compel such participation. Dkt. 76. In

opposition, Plaintiff moves for a protective order. Dkt. 78. Defendants have agreed to

conduct the deposition questioning of McMillan by other Defendants’ counsel via Zoom.

       Defendants assert they require the presence of an attorney at the deposition to

facilitate Defendants’ assessment of McMillan’s demeanor and credibility. The Court

has broad discretion in supervising the conduct of the Rule 30(b) oral deposition,

Reserve Solutions, Inc. v. Vernaglia, 2006 WL 1982780, at * 1 (S.D.N.Y. July 7, 2006)

(citing Wills v. Amerada Hess Corp., 379 F.3d 32, 41 (2d Cir. 2004)); the party

requesting a protective order pursuant to Fed.R.Civ.P. 26(c) has the burden to establish

undue oppression or harassment. CBS, Inc. v. Ahern, 102 F.R.D. 820, 822 (S.D.N.Y.

1984). While it may be an arguable point, the court has recognized a deposing party

has a valid interest in personally assessing the credibility of the deponent during the

conduct of an oral deposition as reasonably necessary to the effective conduct of the
      Case 1:19-cv-00562-JLS-LGF Document 81 Filed 06/14/21 Page 2 of 2




deposition. Dingelday v. VMI-EPE-Holland B.V., 2018 WL 2119618, at * 2 (W.D.N.Y.

May 8, 2018) (observing in-person deposition may allow deposing party to better assess

the deponent’s credibility).

       Here, on this record the court finds Plaintiff has failed to particularize an

overriding safety or health related concern to justify excluding Defendants’ attorney from

participating in person in McMillan’s deposition. Accordingly, Defendants’ motion is

GRANTED; Plaintiff’s motion is DENIED.


SO ORDERED.


                                               /s/ Leslie G. Foschio
                                    ______________________________________
                                               LESLIE G. FOSCHIO
                                       UNITED STATES MAGISTRATE JUDGE

DATED:        June 14, 2021
              Buffalo, New York




                                              2
